Citation Nr: 0905169	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in October 2008.  A transcript 
of the hearing has been associated with the veteran's claims 
file.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for a post-
traumatic stress disorder (PTSD).

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  

The veteran has contended that he has PTSD as a result of 
multiple stressors, including an incident in which he 
contends a water truck was blown up by a land mine, killing 
the driver, while on a mission the veteran had been asked to 
make.  The RO previously denied the veteran's claim on the 
basis that it was unable to verify his claimed in-service 
stressor.  

A review of the veteran's claims file reflects that he has 
received ongoing treatment at the Wm. Jennings Bryan Dorn VA 
Medical Center (VAMC) in Columbia, South Carolina, and at the 
Rock Hill VA Primary Care Clinic in Rock Hill, South 
Carolina.  Records in the file document that the veteran has 
been diagnosed with PTSD by private and VA treatment 
providers, including notations by the veteran's private 
treatment providers and later treatment notes from the 
Columbia VAMC and the Rock Hill Primary Care Clinic.  The 
Board notes that the records currently in the veteran's 
claims file from the Columbia VAMC, however, indicate only 
that the veteran was carrying a diagnosis of PTSD and being 
treated with oral medications as of December 2005.  Records 
of the actual visit that produced the diagnosis are not 
present in the claims file.  The Board acknowledges that the 
RO has sought records of the veteran's treatment at the 
Columbia VAMC and the Rock Hill Primary Care Clinic and has 
on file some record of the veteran's treatment at both 
facilities.  It does not appear, however, that the RO has 
obtained the complete record of the veteran's treatment at 
either the Columbia VAMC or the Rock Hill Primary Care 
Clinic.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claim, on remand the agency of original 
jurisdiction (AOJ) must attempt to obtain the above-
identified medical records, to include in particular complete 
records of the veteran's mental health treatment at the 
Columbia VAMC and the Rock Hill Primary Care Clinic, and 
associate any records obtained with the claims file.  If any 
records sought are determined to be unavailable, the veteran 
must be notified of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2008).

A review of the veteran's personnel records confirms that he 
was deployed to the Republic of Vietnam from June 29, 1969, 
to June 22, 1970, and his unit is identified as Truck Company 
FLSG-B, Force Logistics Command.  The veteran has stated that 
he was stationed with the 3rd Marine Division.  The record 
further reflects that the veteran was stationed at Da Nang 
Air Base in the Republic of Vietnam for operations at that 
facility from April 8, 1970, to June 15, 1970.  A review of 
the veteran's DD-Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) reflects that his Military 
Occupational Specialty (MOS) was Motor Vehicle Operator and 
shows that he received the Vietnam Service Medal with two 
Bronze Service Stars, the Vietnam Campaign Medal with device, 
and the Republic of Vietnam Cross of Gallantry with palm.  

With regard to his claimed in-service stressor, the veteran 
has reported on multiple occasions that while he was 
stationed at Da Nang Air Base, he was assigned to make a 
"water run" on his truck.  He refused the assignment, 
informing his sergeant that he did not want to risk the run 
with only a month left in the country, and the assignment was 
given to a new recruit.  The veteran stated that on the run, 
the truck hit a land mine, which exploded and killed the 
driver.  At his October 2008 hearing before the undersigned 
Veterans Law Judge, the veteran stated that the incident 
occurred "somewhere between the last of April and the 20th of 
June" 1970.  It appears to the Board that this information 
is sufficiently specific to allow further inquiry into 
whether military records are available documenting the event.  

Thus, on remand the AOJ should prepare a report detailing the 
stressor identified in the veteran's claims file and contact 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)), and any other 
appropriate source(s), for verification of the claimed 
stressor.  The Board notes in particular that the veteran has 
already provided sufficient information for the AOJ to 
request that JSRRC undertake research to verify the 
occurrence of the incident in which a water truck hit a land 
mine and exploded, killing the driver, that occurred between 
April 22, 1970, and June 22, 1970, while the veteran was 
assigned to Truck Company FLSG-B, Force Logistics Command, 
3rd Marine Division and stationed at Da Nang Air Base.  

The AOJ is reminded that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.  

Regarding diagnosis of the veteran's mental disabilities, the 
Board first acknowledges that the veteran's service treatment 
records are silent as to any complaints of or treatment for 
PTSD or any other psychiatric disorder.  Reports of medical 
examination in June 1968, June 1969, and July 1972 found the 
veteran to be normal psychiatrically.  As noted above, post-
service medical records reflect that VA medical professionals 
have identified the veteran as suffering from PTSD.  In that 
connection, the veteran's claims file contains report of a 
March 2008 VA treatment record in which the veteran's 
diagnosis of PTSD was recorded.  Records further reflect that 
the veteran has sought ongoing counseling and treatment at 
the Rock Hill Primary Care Clinic for his PTSD symptoms.  
Private records also show that the veteran sought mental 
health treatment in November and December 2005, at which time 
he was diagnosed with PTSD.  His private treatment provider 
referenced the veteran's experiences in Vietnam, and the 
incident involving the "water run" in particular, in 
discussing and diagnosing the veteran's PTSD.

In light of the veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure 
another examination to ascertain whether the veteran in fact 
has PTSD that is a result of a confirmed in-service stressor.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  Thus, on remand, the veteran should be afforded 
a VA examination in order to obtain a current diagnosis based 
on both examination and a thorough review of his claims file.  
Specifically, the veteran should be afforded a psychiatric 
evaluation to include particular attention to the PTSD 
diagnoses made as a result of VAMC and private treatment.  In 
the report, the examiner should address the relationship 
between any diagnosed PTSD and the veteran's in-service 
stressor(s).

The veteran should be notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2008).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
PTSD to be obtained.  The veteran should 
be asked to specify the dates of his 
treatment at the Columbia VAMC and the 
Rock Hill Primary Care Clinic, 
particularly the date of his initial PTSD 
diagnosis by VA treatment providers.  The 
AOJ should explain the type of evidence 
that is the veteran's ultimate 
responsibility to submit.

2.  The AOJ should obtain from the 
Columbia VAMC and the Rock Hill Primary 
Care Clinic all available medical records 
pertaining to the veteran's diagnosis of 
PTSD and mental health treatment, 
including in particular any records 
identified by the veteran as pertaining 
to his initial PTSD diagnosis by VA 
medical personnel.  The AOJ must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities.  Any 
other sources of treatment records 
identified by the veteran should also be 
contacted.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2008).

3.  A letter should be prepared asking 
JSRRC to provide any available 
information that might corroborate the 
veteran's alleged in-service stressor.  
JSRRC should be provided with a 
description of the alleged stressor 
identified by the veteran (as noted in 
the veteran's October 2008 testimony 
before the undersigned Veterans Law 
Judge), as well as copies of any relevant 
documents (e.g., the veteran's DA Form 
20, DD Form 214, and/or any statements 
made by the veteran), or information 
contained therein.  Any additional action 
suggested by JSRRC should be 
accomplished.  

4.  After receiving a response from JSRRC 
and any other contacted entity and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for VA examination and notified 
that failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2008).  All 
examiner(s) should thoroughly review the 
veteran's claims file, to include a copy 
of this remand.  

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  A VA examiner 
should thereafter review the veteran's 
claims file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying any PTSD 
diagnosis and should comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).  A 
complete rationale should be provided for 
all opinions expressed.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

